Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 1 of 29




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:18-cv-02807-PAB-SKC

   ALEXANDER HOOD, on behalf of himself and all similarly situated persons,

         Plaintiff,

   v.

   AMERICAN AUTO CARE, LLC and BEACON FINANCIAL SOLUTIONS, LLC, both
   Florida limited liability companies, JESSIE BRITT, KYLIE BRITT, and DAVID
   GLENWINKEL, each individuals, ROYAL ADMINISTRATION SERVICES, INC. a
   Florida corporation, CARGUARD ADMINISTRATION INC., a Kansas corporation,
   MATRIX WARRANTY SOLUTIONS, INC., d/b/a ELEMENT PROTECTION PLANS, a
   Nevada corporation, and EGV COMPANIES, INC., d/b/a OMEGA AUTO CARE, a
   Delaware corporation,

         Defendants.

   ______________________________________________________________________
                DECLARATION OF PLAINTIFF ALEXANDER HOOD
   ______________________________________________________________________


          I, Alexander Hood, pursuant to 28 U.S.C. § 1746, declare under penalty of
   perjury as follows:

         1.      I am the Plaintiff in the above-caption case.

         2.      I am also a public interest attorney and admitted to practice in this Court.

         3.      I purchased a used car in 2017.

         4.      Soon after that purchase, I began receiving calls on my cell phone telling

   me that my car’s warranty was expiring and offering to sell me an extended warranty.

         5.      These calls usually began with a pre-recorded message.

         6.      I had difficulty simply ignoring the calls because the caller ID for the calls

   typically showed a Vermont area code—like the Vermont area code in my cell phone
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 2 of 29




   number—and therefore I typically picked up the calls because I thought they could be

   from family or friends in Vermont, where I grew up.

          7.       These calls frequently happened while I was working and frequently

   interrupted my work.

          8.       One such call happened on August 17, 2018, while I was working in my

   home office in Dillon, CO.

          9.       The pre-recorded message said my car's warranty was expiring and asked

   if I was interested in extending it.

          10.      The pre-recorded message then asked if I had less than 150,000 miles on

   my car.

          11.      I indicated that it did and was taken to a live person.

          12.      The live person identified herself as Meghan (I am unsure of the spelling

   of the name).

          13.      I asked if she was from the dealership where I bought my car and she said

   no.

          14.      She said she could not tell me where she was calling from for "privacy"

   until I identified my car.

          15.      I told her I had a Toyota Prius and a Toyota Rav4.

          16.      She somehow identified that they were both 2012 model years and then

   said I qualified.

          17.      Before she could ask more questions, I again asked where she was from

   and she said "America Auto Care."

          18.      I then said I wasn't interested and hung up.



                                                  2
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 3 of 29




          19.    I subsequently requested my phone records from my cell phone provider,

   Xfinity Mobile.

          20.    Attached as Exhibit 1 to this declaration are my phone records from

   August 17, 2018.

          21.    Because I am an attorney and because many of my calls from that day are

   potentially work product or otherwise privileged, I have redacted call records involving

   my work as an attorney. My personal calls are left unredacted.

          22.    The relevant call is highlighted and bolded and is a 4-minute incoming call

   from 8025788675 at 21:42. I am unsure what time zone that 21:42 time reflects.

          23.    After receiving the call, I researched America Auto Care (“AAC”).

          24.    I found its website here: http://americaautocare.com/

          25.    In the upper righthand corner of the main page, I noticed a button that



   looked liked this:

          26.    I clicked on the button and it took me to a website with over 400 customer

   reviews from AAC customers from all, or almost all, states.

          27.    From those reviews, it was clear that AAC makes calls across the country

   attempting to sell its extended warranties, including to Colorado, and that it in facts sells

   its extended warranties across the country, including in Colorado.

          28.    For example, I found the following reviews from customers in Aurora, CO,

   Denver, CO, and Golden, CO:




                                                 3
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 4 of 29




                                        4
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 5 of 29




             29.   That website also boasts that “America Auto Care will cover repairs if they

   are made at an ASE-certified repair facility. These repair facilities are present

   throughout the United States and Canada, meaning an America Auto Care

   extended auto warranty can cover you even while you’re traveling.” Emphasis

   added.

             30.   Moreover, I also researched the company itself and found public Court

   records in Florida with regard to a dispute among AAC’s owners.

             31.   In those court records, I found the Complaint in the case with the AAC

   operating agreement attached as an Exhibit.

             32.   This Complaint and operating agreement are attached as Exhibit 2.

             33.   These documents explain the relationship between AAC, BEACON

   FINANCIAL SOLUTIONS, LLC (“Beacon”), JESSIE BRITT, KYLIE BRITT, and DAVID

   GLENWINKEL.

             34.   According to the Complaint, Kylie Britt, Jessie Britt, and David Glenwinkel

   (together, the “Individual Defendants”) formed Beacon as a “debt settlement business”

   in April 2016. Beacon performed this business from a “call center” using telephones. Ex.

   2 at 6.

             35.   In June 2016, the Individual Defendants met and discussed “taking a

   different direction with Beacon’s call center” by using its call center to sell vehicle

   service contracts (VSCs), i.e., the extended car warranty I was offered in the phone call

   described above. Id.

             36.   The Individual Defendants “wanted their participation and investment in

   Beacon to carry over to [AAC] because they decided to used Beacon’s call center for



                                                 5
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 6 of 29
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 7 of 29




                   Exhibit 1
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 8 of 29



     CallDate    TimeZone      MDN         ToNumber    Minutes   InOut
  8/17/2018 1:33    0       8025785682    3039576789     11        I
  8/17/2018 1:57    0       8025785682    3039576789      3        O
 8/17/2018 15:21    0       8025785682    2024084600      3        O
 8/17/2018 15:28    0       8025785682    8884332816     11        O
 8/17/2018 15:44    0       8025785682    3039576789     28        O
 8/17/2018 16:16    0       8025785682    7206181617     42        I
 8/17/2018 17:00    0       8025785682    7207223243     19        I
 8/17/2018 17:53    0       8025785682    7206960089      4        I
 8/17/2018 18:20    0       8025785682    3039461403      2        I
 8/17/2018 18:23    0       8025785682    3039461403     10        I
 8/17/2018 18:59    0       8025785682    3039217493      4        O
 8/17/2018 19:02    0       8025785682    4138844387      1        O
 8/17/2018 19:02    0       8025785682    4136587020      1        O
 8/17/2018 19:03    0       8025785682    3039576789      1        O
 8/17/2018 19:13    0       8025785682    4136587020      1        O
 8/17/2018 19:13    0       8025785682    4138844387      1        O
 8/17/2018 19:14    0       8025785682    3039576789      1        O
 8/17/2018 19:26    0       8025785682    3039217493     11        I
 8/17/2018 19:39    0       8025785682    8558789189      6        O
 8/17/2018 19:45    0       8025785682    3039576789      3        I
 8/17/2018 19:49    0       8025785682    4136587020     12        O
 8/17/2018 20:01    0       8025785682    3039576789     11        I
 8/17/2018 20:27    0       8025785682   41388443870      5        I
 8/17/2018 20:33    0       8025785682    4138844387      2        I
 8/17/2018 20:35    0       8025785682    7205170303      9        O
 8/17/2018 20:43    0       8025785682    3039461403      1        O
 8/17/2018 20:45    0       8025785682    3039461403      4        I
 8/17/2018 20:49    0       8025785682    7206960089     13        O
 8/17/2018 21:02    0       8025785682    4136587020     12        O
 8/17/2018 21:14    0       8025785682    7206960089      1        O
 8/17/2018 21:15    0       8025785682    7206960089      5        O
 8/17/2018 21:22    0       8025785682    7206960089      1        I
 8/17/2018 21:42    0       8025785682    8025788675      4        I
 8/17/2018 22:33    0       8025785682    6037709841      2        I
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 9 of 29




                   Exhibit 2
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 10 of
                                       29 on FLSD Docket 10/04/2017 Page 1 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered




                               Exhibit “A”
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 11 of
                                       29 on FLSD Docket 10/04/2017 Page 2 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 12 of
                                       29 on FLSD Docket 10/04/2017 Page 3 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 13 of
                                       29 on FLSD Docket 10/04/2017 Page 4 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 14 of
                                       29 on FLSD Docket 10/04/2017 Page 5 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 15 of
                                       29 on FLSD Docket 10/04/2017 Page 6 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 16 of
                                       29 on FLSD Docket 10/04/2017 Page 7 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 17 of
                                       29 on FLSD Docket 10/04/2017 Page 8 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 18 of
                                       29 on FLSD Docket 10/04/2017 Page 9 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 19 of
                                       29 on FLSD Docket 10/04/2017 Page 10 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 20 of
                                       29 on FLSD Docket 10/04/2017 Page 11 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 21 of
                                       29 on FLSD Docket 10/04/2017 Page 12 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 22 of
                                       29 on FLSD Docket 10/04/2017 Page 13 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 23 of
                                       29 on FLSD Docket 10/04/2017 Page 14 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 24 of
                                       29 on FLSD Docket 10/04/2017 Page 15 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 25 of
                                       29 on FLSD Docket 10/04/2017 Page 16 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 26 of
                                       29 on FLSD Docket 10/04/2017 Page 17 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 27 of
                                       29 on FLSD Docket 10/04/2017 Page 18 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered




                               Exhibit “B”
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 28 of
                                       29 on FLSD Docket 10/04/2017 Page 19 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered



                   IN THE CIRCUIT COURT OF THE 15TH JUDICIAL CIRCUIT
                       IN AND FOR PALM BEACH COUNTY, FLORIDA

   BEACON FINANCIAL SOLUTIONS, LLC, a Case No. 50-2017-CA-009184-XXXX-MB
   Florida limited liability company; AMERICA
   AUTO CARE, LLC, a Florida limited liability
   company; KYLIE BRITT, an individual;
   JESSIE BRITT, an individual; DAVID
   GLENWINKEL, an individual,

                              Plaintiffs,

          v.

   RAMIN AMIREBRAHIMI               a/k/a     RYAN
   AMIR, an individual

                              Defendant.


                         NOTICE OF FILING NOTICE OF REMOVAL

          COMES NOW the Defendant, RAMIN AMIREBRAHIMI a/k/a RYAN AMIR, by and

   through his undersigned counsel, and pursuant to the applicable Florida Rules of Civil

   Procedure, hereby gives notice of filing the Notice of Removal filed in the United States District

   Court for the Southern District of Florida, Case No.: 9:17-cv-81119 on October 4, 2017.

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 4th day of October, 2017 a true and correct copy of the
   foregoing has been electronically filed with the Clerk of Court by using the Florida Courts
   eFiling Portal System and furnished via E-mail Service, pursuant to Judicial Rule of
   Administrative Procedure 2.516 to: counsel for Plaintiff, Bryan J. Yarnell, Esq. and Tabitha A.
   Taylor, Esq., at: bryan@civillawflorida.com, gio@civillawflorida.com, BRYAN J. YARNELL,
   PLLC, 712 U.S. Highway One, Suite 301-24, North Palm Beach, FL 33408-7146.

                                            FRANQUI TOTTEN, LLP
                                            Attorney for Defendant AMIREBRAHIMI
                                            Brickell City Tower
                                            80 SW 8th Street
                                            Suite 2000
                                            Miami, Florida 33130
                                            (305) 423-7011 – Office
                                            (305) 494-8120 - Mobile
Case 1:18-cv-02807-PAB-SKC Document 68-1 Filed 05/30/19 USDC Colorado Page 29 of
                                       29 on FLSD Docket 10/04/2017 Page 20 of 20
Case 9:17-cv-81119-WJZ Document 1-1 Entered



                                (305) 470-7433 – Facsimile
                                Tony@ftlawgroup.com


                                By: /s/ Anthony G. Franqui
                                        Anthony G. Franqui, Esq.
                                        Fl Bar No.: 543535
